DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“a content association unit which is configured to associate…”
“an acquisition unit which is configured to acquire…”
“a selection unit which is configured to select…”
“a display unit which is configured to display…”
“a determination unit which is configured to determine…”
“a change unit which is configured to:…”
in claims 1 and subsequent dependent claims 2-11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 13 is directed to “A computer readable program…” A computer program per se is not considered statutory as it is purely software.  It is Office Policy to designate computer programs as being embodied on a non-transitory computer readable medium.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 and 9-13 are rejected under 35 U.S.C. 102(a) as being anticipated by USPN 7,921,036 to Sharma et al.

a computer system for changing content according to an attribute of a visitor in a pavilion, comprising: 
a content association unit, which is configured to associate the content with the attribute corresponding to the content  (Fig. 8, targeted content 106, and Fig. 5, and column 6, lines 49-67, Sharma discloses that attributes of the audience are gathered and targeted content is provided based on the gathered audience attributes); 
an acquisition unit, which is configured to acquire the attribute of the visitor (Fig. 8, camera 100); 
a selection unit, which is configured to select the content according to an attribute of the content and the attribute of the visitor (Fig. 8, targeted content 106, Content is selected based on the sensed attributed of the imaged audience); 
a display unit, which is configured to display the selected content at a venue of the pavilion (Fig. 8, screen 101); 
a determination unit, which is configured to determine whether the displayed content is popular (Fig. 8, media feedback processor 400, column 15, lines 42-62 and column 6, lines 54-67, The feedback from the audience such as changes in user behavior/emotions in the form of facial expressions is used to determine the affinity the audience has for the content); and 
a change unit, which is configured to: in response to determining that the displayed content is not popular, change to displaying content different from the displayed content associated with the corresponding attribute (column 7, lines 21-40, and column 9, lines 27-44, the gathered feedback or media response from the audience is used to change the content presented in the next cycle to increase the effectiveness of the media selection); 
wherein the attribute of the visitor comprises at least one of: a gender, an age, an occupation, an address, a number of persons accompanying the visitor, a birthplace and a field of interest (column 8, lines 7-17 and column 11, lines 37-41 and 55-60, Gender, age, and number of people are all determined as well as person database for tracking the activity of known recognized faces).  

With regard to claim 2, Sharma discloses the computer system of claim 1, wherein the acquisition unit is configured to acquire the attribute of the visitor through a preliminary questionnaire (column 3, lines 25-30, Sharma acknowledges that questionnaires are known in the art to gather user profile data of user attributes).

With regard to claim 3, Sharma discloses the computer system of claim 1, wherein 4U.S. Patent Application No. 16/617,267Docket No.: BAAL.P0047US the acquisition unit is configured to perform face recognition on the visitor to acquire the attribute of the visitor (column 11, lines 55-67, column 12, lines 27-45, specific people are recognized and stored in a person database and they are recognized with facial detection and recognition).

With regard to claim 5, Sharma discloses the computer system of claim 1, wherein the selection unit is configured to select content suitable for an age of the visitor (column 12, line-65-column 13, line 12, and column 14, lines 33-46, Age of members of the audience are determined and content is presented based on the demographics of the audience).

With regard to claim 6, Sharma discloses the computer system of claim 1, wherein the selection unit is configured to select content suitable for a family brought by the visitor (column 12, line-65-column 13, line 12, and column 14, lines 33-46, Age of members of the audience are determined and content is presented based on the demographics of the audience).

the computer system of claim 1, wherein the selection unit is configured to select content suitable for a number of visitors in a group (column 12, line-65-column 13, line 12, and column 14, lines 33-46, Age of members of the audience are determined and content is presented based on the demographics of the audience).  

With regard to claim 9, Sharma discloses the computer system of claim 1, wherein the selection unit is configured to select content suitable for a field in which the visitor is interested (column 14, lines 52-65, Sharma discloses that the audience profile and user profiles are used to determine content such as shopping histories which would indicate fields in which the visitor or visitors are interested).

With regard to claim 10, Sharma discloses the computer system of claim 1, wherein 5U.S. Patent Application No. 16/617,267Docket No.: BAAL.P0047US the determination unit is configured to analyze an image of viewers who are viewing the displayed content, [[and]] determine whether the displayed content is popular based on a number of the viewers and viewing time and assign an identifier indicating whether the content is popular content to the content (column 19, lines 25-33, Sharma discloses a media response score which is determined based on the viewer response, changes in emotional state, degree of attention and viewing duration.  When the user’s emotional response is positive the media response score improves and the media is accordingly designated as effective or popular).

With regard to claim 11, Sharma discloses the computer system of claim 1, wherein the selection unit is configured to determine an expression of the visitor according to a photographed image of the visitor, and select the content according to the determined expression (column 7, lines 1-20 and column 19, lines 4-17, Facial expressions are used to determine reaction to content and to determine additional content).

	With regard to claims 12 and 13 the discussion of claim 1 applies.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 7,921,036 to Sharma et al. and 2014/0164077 to Nakagawa.

	With regard to claim 4, Sharma discloses the computer system of claim 1, wherein the selection unit is configured to select content suitable based on a user based on a stored user profile or a known person from a person database (column 11, line 55-column 12, line 5).  Sharma also references acquiring data for a user profile using a questionnaire (column 3, lines 19-35).  The only way to determine a visitor’s occupation is through the use of a user profile or some sort of questionnaire or data entry.  Nakagawa discloses a similar content presentation 
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use user profile information such as occupation data as taught by Nakagawa in combination with the user profile data gathered by Sharma in order to provide user profile specific content to the user.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of USPNs 7,921,036 to Sharma et al. and 2002/0016740 to Ogasawara.

	With regard to claim 8, the discussion of claim 4 applies.  Gathering user profile data that must be gathered in some way such as a questionnaire is acknowledged by Sharma (column 4, lines 23-26).  Sharma points directly to Ogasawara who teaches that a user profile is used to provide user specific content similar to that of Sharma, and also explicitly teaches that date of birth is an example of user profile data (paragraphs [0054] and [0057]).  Date of birth is an example.  One of ordinary skill in the art will readily recognize that place of birth is also an obvious element of a user profile.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use date of birth or place of birth as taught by Ogasawara as an element of a user profile in Sharma in order to provide user profile specific content
 




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY J TUCKER whose telephone number is (571)272-7427.  The examiner can normally be reached on 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHAN PARK can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WESLEY J. TUCKER
Primary Examiner
Art Unit 2669



/WESLEY J TUCKER/Primary Examiner, Art Unit 2669